DISMISS; Opinion Filed October 14, 2016.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00880-CR

                  JONATHAN MATTHEW LEATHERWOOD, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-34596-M

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       Jonathan Matthew Leatherwood pleaded guilty to “attempted driving while intoxicated

3rd.” Following the plea agreement, the trial judge assessed punishment at 365 days in county

jail. Appellant waived his right to appeal in conjunction with the plea agreement. See Blanco v.

State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000). The trial court’s rule 25.2(d) certification

states both that the case involves a plea bargain and appellant has no right to appeal. The

certification is supported by the documents before the Court. See Dears v. State, 154 S.W.3d
610, 614–15 (Tex. Crim. App. 2005). We dismiss this appeal for want of jurisdiction.



                                                  /Douglas S. Lang/
Do Not Publish                                    DOUGLAS S. LANG
TEX. R. APP. P. 47.2(b)                           JUSTICE
160880F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JONATHAN MATTHEW                                   On Appeal from the 194th Judicial District
LEATHERWOOD, Appellant                             Court, Dallas County, Texas
                                                   Trial Court Cause No. F15-34596-M.
No. 05-16-00880-CR         V.                      Opinion delivered by Justice Lang, Justices
                                                   Myers and Evans participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 14th day of October, 2016.




                                             –2–